948 F.2d 782
292 U.S.App.D.C. 190
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Guy S. STOKES, et al., Appellants.
Nos. 90-3250, 90-3268.
United States Court of Appeals, District of Columbia Circuit.
Nov. 22, 1991.

Before HARRY T. EDWARDS, BUCKLEY and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These appeals were considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.   The court is satisfied, after reviewing the parties' briefs, that appropriate disposition of the case does not call for a further opinion.   See D.C.Cir.R. 14(c).


2
The questioning by police officers of appellants at a Hardee's restaurant at about 8 P.M. did not constitute a seizure.   Appellant Degree is not entitled to a two-level sentencing reduction for acceptance of responsibility for his partial admission of guilt at trial.   See United States v. Hazel, 928 F.2d 420, 425 (D.C.Cir.1991).   His challenge to the increase in his criminal history level for his prior New York adjudications is likewise without merit.   See U.S.S.G. § 4A1.2(f) ("A diversionary disposition resulting from a finding or admission of guilt, or a plea of nolo contendere, in a judicial proceeding is counted as a sentence under § 4A1.1(c) even if a conviction is not formally entered, except that diversion from juvenile court is not counted").


3
ORDERED and ADJUDGED that the judgment of conviction from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2).